DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2, 4-13, 15-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 09/23/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“a personalized user model that is a Partially Observable Markov Decision Process (POMDP) model, wherein conditional transition probabilities between observed states in the POMDP model are location transition probabilities generated using sequences of locations previously visited by a general population of users and a hidden state of the POMDP model is a propensity for the user to accept a recommendation, the propensity having a hidden propensity value” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The closest identified prior art is Lu (Partially Observable Markov Decision Process for
Recommender Systems). Lu is relied upon for teachings of a Partially Observable Markov Decision Process used to model a recommender system. The POMDP-recommender framework is an approximation by introducing the beliefs of the hidden states in the model (known as belief states) (Lu: Introduction “the recommender system estimates the interests of its users. In other 
Lu discloses an 8-tuple framework with a set of condition transition probabilities when taking an action which causes the environment to transmit from s to s’ however, the state s and s’ are hidden states taking from S which is a set of hidden states. Lu fails to explicitly disclose “a probability of the next observed state of the user given the current observed state of the user…” The examiner notes that the cited prior arts fail to further teach the following variables claimed “a current observed state of the user, (2) a next observed state of the user, and (3) the first recommended action is proportional to a product of (a) a probability of the hidden propensity value according to a probability distribution of available propensity values and (b) a probability of the next observed state of the user given (i) the current observed state of the user, (ii) the first recommended action, and (iii) the hidden propensity value;”. 
Claim 9 and 16 are allowed similarly to claim 1. Claims 2, 4-13, 15-17, 19 and 20 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1-7, 9, 11-14 and 16-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123